DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Sub-Species A-2, B-2, and C-2, which encompasses claims 1-10 and 12-20 in the reply filed on 07/26/2022 is acknowledged.  Claims 1-10 and 12-20 are examined.  Claim 11 is withdrawn.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 4, 9, and 20 are objected to because of the following informalities:
Claim 4, lines 6-7, change: “between  the nozzle panel and the nozzle fairing.”
Claim 9, line 2, change: “the nozzle further includes a wall;”
Claim 20, line 3, change: “a .
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Claim 10, line 2, “an aperture extends radially through a sidewall of the nozzle fairing”.  In Fig. 8, aperture 104 extends through a sidewall of the end structure 99, not the fairing 78.
Claim 14, line 1, “bypass duct” is not shown in the drawings.
Claim 17, line 4, “a second outlet” is not shown in the drawings.  Fig. 11 discloses second internal flow passage 112, but the same outlet 90 is used as the internal flow passage 84.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Aircraft propulsion system in line 1 of claims 1, 18, and 20; corresponding structure is found in [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the claim recites “wherein the internal flow passage is arranged at a top-center location of the nozzle”.  It is unclear of the use of the terms “top-center location” because with respect to Fig. 2, the internal flow passage 84 is radially located between cavity 86 and core flow path 54, and is therein not at the “top” of the nozzle.  Further, the internal flow passage 84 extends axially from nacelle compartment 110 to outlet 90 and is therein not located at a “center” of the nozzle.  Therein, it is unclear of the metes and bounds of the limitation since a consistent definition of the terms along with the disclosure of the drawings is not provided. 

Claim 17, line 4, recites of a “second outlet”.  It is unclear if the “second outlet” is the same as outlet (90), which is also the outlet for the internal flow passage (84), or if the “second outlet” is a separate and new outlet because in Fig. 11, outlet (90) is coupled to the second internal flow passage (112).  Further, other figures of Applicant’s drawings do not show an additional outlet to distinguish outlet (90) from the second outlet.  Therein, the ambiguity and lack of clarity of this limitation renders the claim indefinite because the metes and bounds of the claim cannot be determined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Porte et al. (U.S. 8,250,852).
Regarding claim 1, Porte et al. discloses an assembly for an aircraft propulsion system (Fig. 3), comprising: 
a nozzle (assembled structure shown in Fig. 5) extending axially along (as shown in Fig. 5) and circumferentially about an axial centerline (nozzle assembly extends circumferentially about line L-L in Fig. 5), the nozzle including a nozzle panel (35) and a nozzle fairing (36) fixedly connected to the nozzle panel at an axial end of the nozzle (i.e., panel 35 and fairing 36 are fixedly connected to each other via structure 38 at both axial ends of the structure shown in Fig. 5); 
the nozzle configured with an internal flow passage radially between the nozzle panel and the nozzle fairing (air flow passes through the space 37 and ducts 40 between the nozzle panel 35 and the nozzle fairing 36, Col. 4, lines 59-67), the internal flow passage extending axially within the nozzle (as shown in Fig. 5, the space between the nozzle panel 35 and nozzle fairing 36 extends axially, therein allowing the flow passage of air to flow axially) to an outlet between the nozzle panel and the nozzle fairing at the axial end of the nozzle (as shown in Fig. 8, the air 44 flows axially via large hashed arrow shown in the axial direction toward an axial end of the nozzle assembly at which an outlet 32 is located).
Regarding claim 2, Porte et al. discloses wherein the nozzle fairing (36) is radially outboard of and overlaps the nozzle panel (35, as shown in Fig. 5, fairing 36 is radially outboard and overlaps the panel 35).
Regarding claim 3, Porte et al. discloses wherein the nozzle panel (35) forms a peripheral outer portion of a core flow path (panel 35 in conjunction with casing 11 forms a peripheral outer portion of a core flow path 7) within the aircraft propulsion system (Fig. 3), and the internal flow passage is radially outboard of the core flow path (as shown in Fig. 5, the internal flow passage between panel 35 and fairing 36 is radially outboard with respect to the core flow path 7).
Regarding claim 4, Porte et al. discloses wherein the nozzle fairing (36) is fixed relative to the nozzle panel (35) through a plurality of spacers (38, as shown in Figs. 6-7, Col. 4, lines 60-67); 
each of the plurality of spacers (38) extends radially between the nozzle panel (35) and the nozzle fairing (36, as shown in Figs. 6-7); and 
the outlet comprises an outlet orifice (the outlet 32 comprises collection pipe 43, which contains collection orifices 46, similarly positioned as orifices 45 in Fig. 8, collection orifices 46 are highlighted in Fig. 8’ below), the outlet orifice formed circumferentially between and by a neighboring pair of the plurality of spacers (orifices 46 collect the air through the space 37 via the ducts 40, Col. 5, lines 1-5; therein each orifice corresponds to a duct 40, such as that shown in Fig. 7, wherein each orifice is arranged circumferentially at a circumferential location along the nozzle and between a pair of spacers (i.e., 39/39 shown in Fig. 7, wherein a duct 40 is located between a pair of neighboring spacers 39), and the outlet orifice (46) formed radially between and by the nozzle panel (35) and the nozzle fairing (36, for the airflow to pass from ducts 40 (i.e., which are between 35 and 36) to the orifices, the orifices 46 which are comprised in 43 are formed radially between 35 and 36, as exemplarily shown in Figs. 10-11).

    PNG
    media_image1.png
    573
    601
    media_image1.png
    Greyscale

Fig. 8’
Regarding claim 5, Porte et al. discloses wherein the outlet comprises a plurality of outlet orifices (the outlet 32 comprises collection pipe 43, which contains a plurality of collection orifices 46, similarly positioned as orifices 45 in Fig. 8, plurality of collection orifices 46 are highlighted in Fig. 8’) arranged circumferentially about the axial centerline (each orifice is arranged circumferentially at a circumferential location along the nozzle ) at the axial end of the nozzle (as shown in Fig. 8, there are orifices 46 located at both axial ends of the nozzle); and 
the internal flow passage extends axially within the nozzle to the plurality of outlet orifices (as shown in Fig. 8, the air 44 flows axially via large hashed arrow shown in the axial direction, as the flow passage extends axially, the flow approaches neighboring outlet orifices 46).
Regarding claim 6, Porte et al. discloses wherein the outlet comprises a fixed area outlet (i.e., the outlet 32 shown in Fig. 8 has a fixed cross-sectional area and does not vary, and therein is interpreted as a fixed area outlet).
Regarding claim 7, Porte et al. discloses a pylon structure (18, Fig. 3); 
the internal flow passage (air flow passage through the space 37 and ducts 40 between the nozzle panel 35 and the nozzle fairing 36, Col. 4, lines 59-67) arranged below and circumferentially aligned with the pylon structure (the air flow passage is arranged below the pylon 18, as shown in Fig. 3 and is circumferentially aligned with the pylon since nacelle 1/1.2 is supported by and attached to the pylon 18 (Col. 3, lines 54-56) wherein the entire structure is circumferentially aligned with the axis L-L).
Regarding claim 8, Porte et al. discloses wherein the internal flow passage is arranged at a top-center location of the nozzle (due to the indefiniteness of the limitation, the Examiner interprets that the internal flow passage (i.e., air flow passage through the space 37 and ducts 40 between the nozzle panel 35 and the nozzle fairing 36, Col. 4, lines 59-67) is proximate the “top” of the nozzle as shown in Fig. 5, and encompasses the “center” of the space 37 between the nozzle panel 35 and the fairing 36, as shown in Figs. 5-7, and therein the passage is located at a “top-center” location of the nozzle).
Regarding claim 9, Porte et al. disclose wherein the nozzle further includes a wall (i.e., walls 38 or 39, shown in Figs. 6 and 7) 
the wall extends radially between the nozzle panel (35) and the nozzle fairing (36), as shown in Figs. 6-7); and 
the internal flow passage (i.e., the air flow passage via the ducts 40 extend circumferentially (i.e., into and out of the page of Figs. 6-7, also shown in Fig. 8 with respect to the walls 38/39) extends circumferentially to the wall.
Regarding claim 10, Porte et al. discloses wherein an aperture (aperture 43, shown in Figs. 10 or 11) extends radially through a sidewall of the nozzle fairing (as shown in Fig. 10 or 11, the aperture encompasses the thickness of the fairing 36 and therein extends therethrough); and 
the aperture fluidly couples the internal flow passage (air flow 44 passage between 35 and 36) with a plenum (24) radially outboard of the nozzle fairing (as shown in Fig. 8, aperture 43 couples the passage to plenum 24 via outlet 32, wherein the plenum is radially outboard of the nozzle fairing 36, as shown in Fig. 3).
Regarding claim 12, Porte et al. discloses a fluid source (30, Col. 4, lines 40-46) fluidly coupled with and configured to provide fluid to the internal flow passage (inlet 31 and duct 21 couple the source 30 to the flow passage, as shown in Fig. 8).
Regarding claim 13, Porte et al. discloses wherein the fluid source (30) comprises a nacelle core compartment (as shown in Fig. 3, precooler 30 is situated in a compartment within the interior of the nacelle 10 and is therein interpreted as comprising a nacelle core compartment).
Regarding claim 14, Porte et al. discloses wherein the fluid source comprises a bypass duct (bypass duct, 33 to bypass the precooler 30, Col. 4, lines 40-46).
Regarding claim 16, Porte et al. discloses an outer nacelle structure (1.2, Fig. 3); 
an inner nacelle structure (10) within the outer nacelle structure (as shown in Fig. 3), the inner nacelle structure extending axially along the centerline to the axial end of the nozzle (as shown in Fig. 3, the inner nacelle 10 extends to both axial ends of the nozzle assembly); and 
a bypass flow path (9) formed radially between the outer nacelle structure and the inner nacelle structure (as shown in Fig. 3).

Regarding claim 18, Porte et al. discloses an assembly for an aircraft propulsion system (Fig. 3), comprising: 
a structure (1.2) comprising a core nozzle (11, Fig. 5) and a core flow path (flow path 7); 
the core flow path (7) extending axially along an axial centerline within the structure to an axial end of the core nozzle (as shown in Fig. 3); and 
the core nozzle (11) forming a peripheral outer boundary of the core flow path (7) at the axial end (as shown in Fig. 5), and the core nozzle comprising an internal flow passage (air flow passage through the space 37 and ducts 40 between the nozzle panel 35 and the nozzle fairing 36, Col. 4, lines 59-67) that extends axially along the axial centerline (as shown in Fig. 5 and Fig. 8) within the core nozzle (11) to a fixed area outlet at the axial end (i.e., the outlet 32 shown in Fig. 8, which comprises aperture 43 in Fig. 10, is at an axial end of the nozzle and the outlet 32 has a fixed cross-sectional area and does not vary, and therein is interpreted as a fixed area outlet).
Regarding claim 19, Porte et al. discloses wherein the core nozzle (11) includes a nozzle panel (35) and a nozzle fairing (36) connected to the nozzle panel at the axial end (i.e., panel 35 and fairing 36 are fixedly connected to each other via structure 38 at both axial ends of the structure shown in Fig. 5); 
the internal flow passage is radially between the nozzle panel and the nozzle fairing (the air flow passage flows through the space 37 and ducts 40 between the nozzle panel 35 and the nozzle fairing 36, Col. 4, lines 59-67); and 
the fixed area outlet is radially between the nozzle panel and the nozzle fairing at the axial end (as shown in Fig. 10, the aperture 43 forming the outlet 32 is radially between the nozzle panel 35 and the nozzle fairing 36 and is located at the same axial end of the nozzle leading to the outlet 32 as shown in Fig. 8).

Regarding claim 20, Porte et al. discloses an assembly for an aircraft propulsion system (Fig. 3), comprising: 
a pylon structure (18); and 
a second structure comprising a nozzle (11, Fig. 5); the nozzle comprising an internal flow passage that extends axially along an axial centerline within the nozzle to a fixed area outlet at an axial end of the nozzle (air flow passage through the space 37 and ducts 40 between the nozzle panel 35 and the nozzle fairing 36, Col. 4, lines 59-67 that extends axially along the axial centerline as shown in Fig. 5 and Fig. 8 within the core nozzle 11 to a fixed area outlet at the axial end (i.e., the outlet 32 shown in Fig. 8, which comprises aperture 43 in Fig. 10, is at an axial end of the nozzle and the outlet 32 has a fixed cross-sectional area and does not vary, and therein is interpreted as a fixed area outlet)); and 
the internal flow passage aligned with and below the pylon structure (the air flow passage is arranged below the pylon 18, as shown in Fig. 3 and is circumferentially aligned with the pylon since nacelle 1/1.2 is supported by and attached to the pylon 18 (Col. 3, lines 54-56) wherein the entire structure is circumferentially aligned with the axis L-L).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (U.S. 8,250,852) in view of Bogue et al. (U.S. 8,128,100).
Regarding claim 15, Porte et al. discloses a pylon structure (18, Fig. 3), but does not specifically disclose of a seal element sealing a gap between the nozzle fairing (36, Fig. 5) and the pylon structure (18), the seal element extending circumferentially about the axial centerline.
Bogue et al. teaches of seals positioned between a nozzle fairing and pylon structure of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Bogue et al. teaches of seals (26, 28) that follow the contour of the nozzle fairing (i.e., external surface of 14, which is analogous to fairing 36 of Porte et al.) and therein extend circumferentially about a centerline of the nozzle 14 to seal a gap between the pylon structure (20) and the nozzle fairing (as taught in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porte et al. in view of Bogue et al. by incorporating seals (26, 28, Bogue) to seal a gap between the pylon structure (18) of Porte et al. and the fairing (36) of Porte et al. as taught in Bogue et al. to provide structurally durable and improved seals (Bogue, Col. 3, lines 1-12) that prevent hot air from entering the pylon (20, Bogue, Col. 2, lines 55-56).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, Porte et al. discloses wherein the nozzle is further configured with a second internal flow passage radially between the nozzle panel and the nozzle fairing (i.e., second internal flow passage is interpreted as a neighboring air duct 40, as shown in Fig. 6 or Fig. 7, wherein the first internal flow passage would comprise of one air duct 40 and the second internal flow passage would comprise of an adjacent air duct 40); the second internal flow passage extends axially within the nozzle to a second outlet between the nozzle panel and the nozzle fairing at the axial end of the nozzle (similar to the first internal flow passage, the second internal flow passage follows the path of the large axial hashed arrow in Fig. 8 to a common outlet 32 (due to the indefiniteness of the limitation, the outlet is interpreted to be the same outlet the first internal flow passage which is consistent with Applicant’s drawings).
However, Porte et al. fails to disclose or suggest wherein the second internal flow passage is circumferentially adjacent the internal flow passage.  Under the interpretation stated above, the second internal flow passage is axially adjacent to the internal flow passage.  It would not have been obvious to one of ordinary skill in the art to change the positioning of the flow passage such the first and second internal flow passages are circumferentially adjacent as such modification would significantly alter the flow path configuration of the air 44 in Fig. 8.  Therein, such modification would result from improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/05/2022